Exhibit BORROWER REGISTRATION AGREEMENT This Borrower Registration Agreement is made and entered into between [], referred to in this Agreement as you as the authorized representative of [], referred to in this Agreement as the organization your organization or it and Semble,Inc. (Semble). The Semble marketplace is a peer-to-community online credit platform (the platform) operated by Semble for the registration of borrowers and lenders, the receipt, display and matching of listings and commitments for loans and the origination, servicing and collection of principal and interest and other charges payable on loans. Semble provides services in connection with the origination of such loans, and Semble services all loans made to Semble borrowers through the platform.The following Agreement describes the services and your rights and obligations should you elect to register as a borrower on the platform.Semble is referred to in this Agreement as we or us. 1.Registration as a Semble Borrower.
